PRESENT: All the Justices

ROBERT LEE JONES
                                                              OPINION BY
v. Record No. 180052                                JUSTICE STEPHEN R. McCULLOUGH
                                                             December 6, 2018
COMMONWEALTH OF VIRGINIA


                       FROM THE COURT OF APPEALS OF VIRGINIA


       Robert Lee Jones challenges his conviction for shooting at an occupied vehicle under

Code § 18.2-154. He argues that, to secure a conviction under this statute, the prosecution must

prove that the shooter was positioned outside of the occupied vehicle. Because in the incident

giving rise to the present charges, Jones was located inside the vehicle at the time he fired

multiple shots, he urges us to vacate his conviction. We conclude that the plain language of the

statute does not require the prosecution to prove that the shooter was located outside of the

vehicle when he fired shots at an occupied vehicle. Consequently, we affirm the judgment of the

Court of Appeals upholding this conviction.

                                         BACKGROUND

       Jones, accompanied by Antoine Myler, sought to purchase some pills, evidently pain

medications, from Jabari Lee. Jones and Myler climbed into Lee’s vehicle. While inside the

vehicle, Jones shot Lee. Lee was struck several times and died of his gunshot wounds. Police

recovered bullets from the window frame of one of the doors and from the top center console of

the vehicle.

       Jones was charged with, among other things, maliciously shooting at an occupied vehicle

in violation of Code § 18.2-154. Counsel moved to strike the charge of shooting at an occupied

vehicle. The trial court denied that motion. In a published opinion, the Court of Appeals
affirmed appellant’s conviction for shooting at an occupied vehicle, Jones v. Commonwealth, 68
Va. App. 304 (2017), and this appeal followed.

                                             ANALYSIS

        Code § 18.2-154 provides in relevant part that “[a]ny person who maliciously shoots

at . . . any motor vehicle . . . when occupied by one or more persons, whereby the life of any

person . . . in such motor vehicle . . . may be put in peril, is guilty of a Class 4 felony.”

“Statutory interpretation presents a pure question of law and is accordingly subject to de novo

review by this Court.” Washington v. Commonwealth, 272 Va. 449, 455 (2006).

        Jones argues that this statute essentially criminalizes the act of “shooting into an occupied

vehicle” and that “one cannot violate this statute unless he is aiming in the direction of the car

while standing outside of said car.” Appellant’s Br. at 6 (emphasis in original). He also points

to the existence of Code § 18.2-286.1, which makes it a felony to discharge a weapon while

seated in a vehicle. In his view, allowing a conviction for shooting at an occupied vehicle when

the shooter is located inside the vehicle would render Code § 18.2-286.1 superfluous.

        “We must presume that the General Assembly chose, with care, the words that appear in

a statute, and must apply the statute in a manner faithful to that choice.” Johnson v.

Commonwealth, 292 Va. 738, 742 (2016). “When the language of a statute is plain and

unambiguous, we are bound by the plain meaning of that statutory language.” Alston v.

Commonwealth, 274 Va. 759, 769 (2007). The word “at” is straightforward enough as it is used

in this statute. In this context, “at” is “used as a function word to indicate that which is the goal

of an action or that toward which an action or motion is directed .” Webster’s Third New International Dictionary 136 (1993). “Nothing in the language

of this statute is inherently difficult to comprehend, of doubtful import, or lacking in clarity and




                                                   2
definiteness. Accordingly, it is not necessary to look beyond the plain language of the statute to

ascertain its underlying legislative intent.” Harrison & Bates, Inc. v. Featherstone Assocs. Ltd.

P’ship, 253 Va. 364, 369 (1997).

       The statute contains no requirement that the shooter be located outside of the vehicle.

When a shooter who is inside the vehicle discharges his weapon so as to strike the occupied

vehicle, he is, within the literal language of the statute, shooting at an occupied vehicle. The

General Assembly could have prohibited, for example, shooting “into” an occupied vehicle. It

did not. “This Court may not construe the plain language of a statute ‘in a manner that amounts

to holding that the General Assembly meant to add a requirement to the statute that it did not

actually express.’” Commonwealth v. Amos, 287 Va. 301, 307 (2014) (quoting Vaughn, Inc. v.

Beck, 262 Va. 673, 679 (2001)). The location of the shooter is not an element of the offense

under this statute. Whether the shooter is outside or inside the car, the discharge of a firearm at

an occupied vehicle presents a significant danger of grave harm or death to the occupants of the

vehicle. Bullets can unpredictably ricochet off one of the vehicle’s surfaces and strike an

occupant. Accordingly, we reject the argument that a shooter must be positioned outside of the

vehicle to be convicted of shooting “at” an occupied vehicle under Code § 18.2-154. *

       Jones argues that such a construction of Code § 18.2-154 would render a different statute,

Code § 18.2-286.1, “duplicative and superfluous.” We disagree.

       Code § 18.2-286.1 provides that “[a]ny person who, while in or on a motor vehicle,

intentionally discharges a firearm so as to create the risk of injury or death to another person or




       *
         This case does not call upon us to decide what intent the prosecution must establish to
secure a conviction for shooting at an occupied vehicle, i.e., whether the perpetrator must intend
to shoot at the occupied vehicle or whether it is sufficient that the perpetrator maliciously fired
the gun and the shots happened to strike an occupied vehicle.


                                                  3
thereby cause another person to have a reasonable apprehension of injury or death shall be guilty

of a Class 5 felony.”

       First, the existence of a similar but not identical statute does not alter our obligation to

construe the applicable statute according to its plain language. Second, although there is some

overlap between the conduct prohibited by the two statutes, they are textually and conceptually

different. Textually, the lives endangered under Code § 18.2-154 must be those in the motor

vehicle. Code § 18.2-286.1 does not contain this restriction, although, practically speaking, most

of the lives endangered will be those located outside of the vehicle. Furthermore, Code

§ 18.2-154 requires malice. Code § 18.2-286.1 does not contain this requirement. In addition,

the punishment for the two offenses is different. From a conceptual standpoint, as the Court of

Appeals aptly noted, “Code § 18.2-154 focuses on the direction of the shot, while Code

§ 18.2-286.1 focuses on the location of the shooter.” Jones, 68 Va. App. at 312. More broadly,

“the fact that separate statutes may overlap in their proscription of specific conduct does not

detract from their independent enforcement except when double jeopardy concerns are

implicated.” McDonald v. Commonwealth, 274 Va. 249, 259 (2007).

       The plain language of Code § 18.2-154 contains no requirement that the shooter who

maliciously shoots at an occupied vehicle must be positioned outside of the vehicle. Therefore,

we affirm Jones’s conviction.

                                          CONCLUSION

       We will affirm the judgment of the Court of Appeals upholding the conviction under

Code § 18.2-154.

                                                                                             Affirmed.




                                                  4